10-925-ag
    Haxhija v. Holder
                                                                                  BIA
                                                                          A073 583 096


                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 15th day of May, two thousand twelve.

    PRESENT:
             ROSEMARY S. POOLER,
             PETER W. HALL,
             GERARD E. LYNCH,
                  Circuit Judges.
    _______________________________________

    SHAQE HAXHIJA
             Petitioner,

                        v.                                 10-925-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONER:               Joshua E. Bardavid, New York, New
                                  York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Keith I. McManus, Senior
                                  Litigation Counsel; Matt A. Crapo,
                         Trial Attorney, Office of
                         Immigration Litigation, Civil
                         Division, United States Department
                         of Justice, Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DISMISSED.

    Petitioner Shaqe Haxhija, a native of the former

Yugoslavia and citizen of Kosovo, seeks review of a February

19, 2010, order of the BIA denying his motion to reopen.      In

re Shaqe Haxhija, No. A073 583 096 (B.I.A. Feb. 19, 2010).

We assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    We lack jurisdiction to consider Haxhija’s challenge to

the BIA’s denial of reopening.     Haxhija argues only that the

BIA abused its discretion in declining to exercise its sua

sponte authority to reopen his proceedings.     The BIA’s

determination as to whether it will exercise its sua sponte

authority is “entirely discretionary and therefore beyond

our review.”    Ali v. Gonzales, 448 F.3d 515, 518 (2d Cir.

2006).   Although remand is appropriate “where the Agency may

have declined to exercise its sua sponte authority because

it misperceived the legal background and thought,

                               2
incorrectly, that a reopening would necessarily fail,”

Mahmood v. Holder, 570 F.3d 466, 469 (2d Cir. 2009), there

is no indication here that the BIA misperceived the law in

declining to reopen proceedings sua sponte.   There is no

suggestion that the BIA denied Haxhija’s motion based on his

failure to demonstrate prima facie eligibility for

adjustment of status; rather, the BIA determined that

Haxhija had not shown an “exceptional situation” that would

warrant reopening his proceedings sua sponte and therefore

simply declined to exercise its authority to do so.

    For the foregoing reasons, the petition for review is

DISMISSED.   As we have completed our review, the pending

motion for a stay of removal in this petition is DISMISSED

as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              3